Citation Nr: 0726754	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  06-05 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for numbness of the 
arms and legs. 

3.  Entitlement to service connection for eye sight strain. 

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for headaches.
  

REPRESENTATION

Appellant represented by:	Marine Corps League




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from two rating decisions dated in July 
2004 and November 2004 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia in 
which the RO denied the benefits sought on appeal.  The 
veteran, who had active service from January 1966 to July 
1969 and from August 1973 to September 1991, appealed those 
decisions to the BVA.  Thereafter, the RO referred the case 
to the Board for appellate review.    
 
The issue pertaining to the appellant's claim of entitlement 
to service connection for headaches will be addressed in the 
REMAND portion of the decision below; and is hereby REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifested during service or within 
one year of separation from service, and is not shown to be 
otherwise related to military service.

2.  Numbness of the arms and legs, to include possible 
diagnoses of hyperventillation and peripheral neuropathy, is 
not shown to be causally or etiologically related to service. 

3.  On August 25, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of the issues of entitlement to 
service connection for eye sight strain and high cholesterol 
was requested.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).

2.  A disorder causing numbness of the veteran's arms and 
legs, to include possible diagnoses of hyperventillation 
and/or peripheral neuropathy, was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).

3.  The criteria for withdrawal of a Substantive Appeal 
regarding the issues of entitlement to service connection for 
eye sight strain and high cholesterol have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the veteran's claims of entitlement to 
service connection for hypertension and numbness of the arms 
and legs, VA has met all statutory and regulatory notice and 
duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the adjudication of the veteran's claims, letters 
dated in February 2004 and March 2005 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The above-referenced letters informed the veteran 
that additional information or evidence was needed to support 
his service connection claims; and asked the veteran to send 
the information to VA. Pelegrini v. Principi, 18 Vet. App. 
112 (2004)(Pelegrini II).  

The veteran's service medical records and VA treatment 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board observes that while the 
veteran was afforded a VA examination in connection with his 
claim of entitlement to service for numbness of the arms and 
legs, he was not afforded a VA examination in connection with 
his claim for hypertension.  However, in light of the lack of 
objective medical evidence indicating that the veteran 
experienced an incident or injury in service that can be or 
has been related to his current diagnosis of hypertension, 
such an examination is not necessary. See 38 C.F.R. § 3.159 
(c) (4).     

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for hypertension and numbness of the arms 
and legs, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot; 
and no further notice is needed. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

B.  Entitlement to service connection for hypertension

In this case, the veteran asserts that he began having 
problems with high blood pressure in the 1960's after he was 
discharged from his initial period of active service (July 
1966 to July 1969). See August 2006 BVA hearing transcript, 
p. 3.  He testified that he initially was unaware that he 
actually had hypertension, but that he was essentially 
diagnosed and treated for this condition during his second 
period of service (August 1973 to September 1991). Id., pgs. 
3-5.  On this basis, he argues that service connection should 
be granted. Id., p. 5.  While viewing the evidence in the 
light most favorable to the veteran in this case, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim and that the appeal as to this issue must be 
denied.   

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  Service connection may also be granted for certain 
chronic diseases, such as hypertension, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).

In this case, the evidence of record does not indicate that 
service connection for hypertension is warranted.  Nothing in 
the veteran's service medical records shows that the veteran 
was diagnosed or treated for hypertension during either his 
first or second periods of active service.  Specifically, the 
Board observes that the veteran's service medical records 
contain no complaints, treatment or diagnosis of hypertension 
during either period of service.  The veteran's original 
enlistment examination noted his blood pressure to be 108 
systolic pressure ("syst") over 76 diastolic pressure 
("dias") while sitting ("108/76").  His 1973 reenlistment 
examination also revealed a normal blood pressure reading of 
128/88 while sitting. See May 1973 report of medical 
examination, p. 2.  Subsequent service medical examination 
reports referenced blood pressure readings that were all 
within the normal range (all taken while the veteran was 
sitting).  These blood pressure readings were noted to be: 
96/64 (undated service medical record that appears to have 
been prepared sometime in 1978); 110/69 (March 1978 service 
audiological record); 114/70 (June 1980 report of medical 
examination, p. 2); 110/78 (September 1982 report of medical 
examination, p. 2); 120/74 (undated report of medical 
examination, p. 2); 98/68 (December 1985 report of medical 
examination, p. 2); 104/68 (December 1988 report of medical 
examination, p. 2); 108/62 (undated report of medical 
examination, p. 2); and 118/82 (undated report of medical 
examination, p. 2).  In addition to the foregoing, the Board 
observes that in a December 1988 report of medical history 
form, the veteran denied having experienced either high or 
low blood pressure in the past or at the present time. 

Of the above-referenced medical records, the Board observes 
that one recorded the veteran's blood pressure reading while 
he was standing in addition to when he was sitting; and this 
document reflects that the veteran had a slightly elevated 
systolic pressure of 142 over a diastolic pressure of 90. See 
undated report of medical examination, p. 2 (veteran's 
sitting blood pressure reading was 118/82).  However, the 
Board does not find this single elevated blood pressure 
reading to be particularly probative in this case in light of 
the fact that the veteran underwent two subsequent service 
examinations prior to his discharge from service and neither 
report reflects that he had elevated blood pressure.  
Specifically, the Board observes that the veteran underwent 
two physical examinations in preparation from his separation 
from service; and that these examination reports indicate 
that his blood pressure was 118/78 (while sitting) in 
February 1991 and 110/60 (while sitting) in July 1991. See 
February 1991 and July 1991 reports of medical examination.  
Significantly, hypertension was not diagnosed during either 
examination.  In addition, the veteran denied in the medical 
history portions of those examinations that he was either 
experiencing or had experienced in the past high or low blood 
pressure. See February 1991 and July 1991 reports of medical 
history.   

Additional evidence against a finding that the veteran 
manifested hypertension in service consists of post-service 
medical records contained in the claims file which indicate 
that the veteran had normal blood pressure readings prior to 
May 2002.  In this regard, the Board reviewed a post-service 
employment examination report dated in November 1995 which 
noted that the veteran's blood pressure was 120/80; and that 
the veteran denied ever having the condition of high blood 
pressure before. See November 1995 employment history and 
physical.  In another physical examination report apparently 
drafted in October 1997, the veteran's blood pressure was 
found to be 110/70; and the veteran denied a history of 
hypertension at that time as well. See October 1997 private 
medical records.  The first post-service medical record that 
the Board could find in the claims file that reflected an 
elevated blood pressure reading for the veteran is dated in 
May 2002, over ten years after the veteran separated from 
service. See VA medical records.  Thereafter, the veteran 
reported a history of high blood pressure during an 
audiological examination in June 2004; and a VA examination 
report dated in August 2004 reflects a diagnosis of 
hypertension that is poorly controlled. Id.; August 2004 VA 
examination report, p. 4.  

Thus, while the above-referenced VA medical records and 
August 2004 VA examination report clearly show that the 
veteran now has hypertension, only one undated service 
medical record reports that the veteran had a slightly 
elevated systolic pressure reading during service.  However, 
numerous other records document normal blood pressure 
readings taken throughout the veteran's periods of service 
both before and after the above-referenced abnormal reading; 
as were examinations performed subsequent to the veteran's 
separation from service.  In addition, the veteran denied on 
several occasions during service and post-service that he had 
been diagnosed with high blood pressure or hypertension; and 
there are no medical records contained in the claims file 
showing that the veteran's hypertension actually manifested 
in service or manifested to a degree of 10 percent or more 
within one year of his discharge from service.  While the 
veteran testified during his BVA hearing that he was 
diagnosed with hypertension during at least his second period 
of service, the medical records contained in the claims file 
contradict his assertions.  To the extent that the veteran 
now offers his own opinion that his currently diagnosed 
hypertension began during this period of time, the Board 
finds his opinion to be unpersuasive on this medical issue 
since the evidence has not shown that the veteran is 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or a medical opinion as to the 
cause of his hypertension. Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Therefore, based upon this evidence, the Board finds that 
neither direct service connection nor presumptive service 
connection for hypertension is warranted in this case as the 
preponderance of the evidence is against the veteran's claim.  
As such, the appeal is denied.   

C.  Entitlement to service connection for numbness of the 
arms and legs

In addition to the veteran's request for service connection 
for hypertension, the veteran also asserts entitlement to 
service connection for a disorder causing numbness of his 
extremities. See August 2006 BVA hearing transcript, p. 8.  
In this regard, the veteran testified that he first started 
experiencing numbness of his arms and legs in service. Id.  
He reports that this numbness occurs on an intermittent 
basis, but that it is a chronic condition to the extent that 
it reoccurs. Id., pgs. 8-10.  The veteran opines that this 
condition could be the result of Agent Orange exposure. Id.  

As set forth above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  In addition, if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, acute and subacute 
peripheral neuropathy shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  Therefore, service 
connection for acute and subacute peripheral neuropathy may 
be presumed in this case as a residual of Agent Orange 
exposure by the showing of two elements: (1) the veteran 
served in the Republic of Vietnam during the Vietnam War era 
and (2) the veteran was diagnosed with acute or subacute 
peripheral neuropathy that manifested to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
service. See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6); 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

Although the Board is sympathetic to the veteran's claim, a 
review of the evidence of record requires that the claim be 
denied.  In this regard, the Board initially concludes that 
service connection is not warranted on the basis that the 
record on appeal does not contain a definitive medical 
diagnosis that can be service connected in relationship to 
this claim.  In making this finding, the Board acknowledges 
that the veteran's most recent VA medical records reflect 
under the "medical problem list" that the veteran has 
unspecified idiopathic peripheral neuropathy; and that he has 
also reported having a "confirmed diagnosis" of peripheral 
neuropathy that a VA medical provider indicated might be 
related to Agent Orange exposure. See VA medical records 
dated in October 2004 and April 2005; May 2005 VA Agent 
Orange examination.  However, the veteran was afforded a VA 
examination in August 2004 which included a neurological 
examination of the veteran's peripheral nerves. See August 
2004 examination report, p. 3.  The August 2004 VA examiner 
essentially found that the veteran did not have peripheral 
neuropathy as he indicated (1) the veteran's peripheral nerve 
did not describe his phenomenon; (2) the veteran's 
neurological examination was normal; and (3) he diagnosed the 
veteran only with possible episodes of hyperventillation with 
secondary paresthesias of the arms and legs. Id. pgs. 3-5.  
He specifically did not diagnose the veteran with peripheral 
neuropathy; and none of the veteran's other service or post-
service medical records provide a definitive diagnosis 
pertaining to his numbness complaints either.  

A review of the veteran's service medical records reflects 
that he complained of intermittent numbness of the arms and 
legs beginning in September 1986.  The veteran's service 
providers were initially concerned that he could have had a 
TIA, otherwise known as a transient ischemic attack. See 
September 1986 service medical records.  However, evaluations 
by several medical specialists in the areas of neurology, 
vascular surgery and cardiology found the veteran's medical 
examinations to be normal and a TIA was determined to be 
unlikely. See service medical records dated from September 
1986 to November 1986.  The veteran underwent an EEG, which 
was also found to be normal. Id.  As such, no official 
clinical diagnosis was found to be the cause of the veteran's 
numbness in 1986. Id.  Thereafter, five years later, the 
veteran reported intermittent complaints of numbness to the 
arms and legs again in July 1991 that was thought to perhaps 
be related to radiculopathy associated with a median nerve 
impingement or with migraines. See service medical records 
dated from July 1991 to September 1991.  In response to his 
complaints, the veteran was evaluated again but his physical 
examinations were found to be normal.  As part of his medical 
evaluations, the veteran was afforded an MRI and carotid 
Doppler testing.  However, these tests were also found to be 
normal. Id.  In connection with his 1991 medical evaluations, 
the veteran was ultimately diagnosed as having probable mild 
C6 radiculopathy and probable mild, intermittent ulnar nerve 
impingement; however, no definitive diagnosis was made. 
September 1991 service medical records.  

The only post-service medical records that appear to address 
the veteran's complaints of numbness of the arms and legs are 
those discussed above.  The VA medical records dated in 
October 2004, April 2005 and May 2005 do not diagnose the 
veteran with any type of nerve impingement or radiculopathy; 
nor were either of these diagnoses referenced in the August 
2004 VA examination report.  In addition, although it appears 
that the veteran has undergone nerve conduction studies, a 
definitive diagnosis as to the cause of his arm and leg 
numbness was not provided to him via these studies. May 2005 
VA medical records.  Thus, the most definitive diagnosis of 
record pertaining to the veteran's claim appears to be that 
provided by the August 2004 VA medical examiner, who based 
his opinion on a complete review of the veteran's claims file 
and medical records, a physical examination, a peripheral 
nerve evaluation, a neurological history and a CT scan of the 
veteran's head. See August 2004 VA examination report, pgs. 
3-5.  Based upon this information, the examiner could not 
provide a definitive diagnosis as to the cause of the 
veteran's intermittent numbness.  Rather, he indicated only 
that the veteran may be experiencing possible episodes of 
hyperventillation with secondary paresthesias of both the 
arms and legs. Id., p. 5.   

The United States Court of Appeals for Veterans Claims (the 
"Court") has held that there can be no valid claim without 
proof of a present disability. Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau  v. Derwinski, 2 Vet. App. 141 
(1992).  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits. See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the 
absence of competent medical evidence showing that the 
veteran presently has a diagnosed disorder, in comparison to 
an opinion as to what may possibly be causing his subjective 
symptomatology, the Board finds that there is no basis for 
the granting of service connection. 

However, assuming for the sake of argument that the 
symptomatology that the veteran experiences is either 
hyperventillation and/or a diagnosis of peripheral 
neuropathy, the Board finds that the appellant's claim must 
still be denied on the basis that the third element of the 
service connection test has not been met in this case.  As 
discussed above, the third element for service connection 
requires a nexus between the current disability and the in-
service event.  In this case, while the August 2004 VA 
examiner opined that the veteran might be having episodes of 
hyperventilation with secondary paresthesias of both the arms 
and legs, he did not associate the hyperventillation with the 
veteran's symptomatology noted during service.  In addition, 
the examiner did not provide a favorable nexus opinion in 
terms of a diagnosis of peripheral neuropathy since the 
examiner essentially found that this diagnosis does not 
exist.  Thus, there is no competent medical evidence of 
record linking either a diagnosis of hyperventillation or 
peripheral neuropathy to any incident or injury in the 
appellant's military service; and absent such evidence, the 
claim must be denied.  In addition, presumptive service 
connection for the veteran's purported diagnosis of 
peripheral neuropathy is also not available as there is no 
medical evidence indicating that this diagnosis would be 
considered either acute or subacute in nature. 

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim on both a direct and 
presumptive basis. 

D.  Withdrawal of claims of entitlement to service connection 
for eye sight strain and high cholesterol

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative. 38 
C.F.R. § 20.204.  The veteran withdrew his appeal as to his 
claims of entitlement to service connection for eye sight 
strain and high cholesterol during his August 2006 BVA 
hearing and, hence, there remain no allegations of errors of 
fact or law for appellate consideration regarding those 
claims. See August 2006 BVA hearing transcript, p. 2.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to these claims and they are dismissed. 


ORDER

Service connection for hypertension is denied.

Service connection for numbness of the arms and legs, to 
include hyperventillation and/or peripheral neuropathy, is 
denied.

The appeal regarding the appellant's claims of entitlement to 
service connection for eye sight strain and high cholesterol 
are dismissed.


REMAND

A preliminary review of the record with respect to the 
veteran's claim of entitlement to service connection for 
headaches discloses a need for further development prior to 
final appellate review.  In this regard, the veteran contends 
that he began having headaches for the first time during his 
initial period of service; and that these headaches became 
severe after he returned from Vietnam. August 2006 BVA 
hearing transcript, pgs. 5-7.  Although the post-service 
medical records contained in the claims file do not reference 
a specific headache disorder with which the veteran has been 
diagnosed, the lack of diagnosis regarding this claim does 
not prevent the Board from adjudicating this appeal.  In this 
regard, the Board observes that in certain cases, a layperson 
is considered competent to testify as to the symptoms of a 
disability, such as pain, as well as continuity of 
symptomatology. See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  In Falzone v. Brown, the Court held that pes planus 
is the type of disability that "lends itself to observation 
by a lay witness."  The Court found that the appellant's 
statements in that case regarding the continuity of 
symptomatology in connection with his feet were competent 
because they related to an observable condition.  The Board 
finds the symptomatology reported by the veteran in this case 
to be akin to the symptomatology discussed in Falzone.  As 
such, the Board proceeds with a discussion of this claim 
despite the lack of a current diagnosis.  

In this case, the veteran's claim of entitlement to service 
connection was denied by the RO on the basis that the veteran 
had entered service with a pre-existing condition as a result 
of a head injury that occurred during childhood; and that 
this condition was not aggravated during service. See July 
2004 rating decision.  The veteran disagrees with the RO's 
decision on the basis that although he did in fact suffer a 
head injury as a child, he contends that this injury did not 
result in the development of his current headaches; and 
reports that he did not experience the severe headaches he 
has now until he entered service. August 2006 BVA hearing 
transcript, pgs. 5-6.  Since the RO denied the veteran's 
claim based upon the theory of aggravation, the Board must 
address the question of whether the veteran was presumed 
sound in regards to his head upon entrance into service (in 
terms of both his first and second periods of service) and 
whether he entered service with a pre-existing condition.  

The Board observes that every veteran shall be taken to have 
been in sound condition when examined, accepted and enrolled 
into service, except as to defects, infirmities or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. 1111.  A pre-existing injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. See 38 
C.F.R. § 3.306(b).  

A review of the veteran's two service entrance medical 
examinations (for his first and second periods of service) 
reflect that a clinical evaluation of the veteran's head, 
face, scalp and neck were performed and found to be normal. 
See June 1969 and May 1973 reports of medical examination.  
While subsequent examination reports reference the veteran's 
self-reported history of a childhood head injury, a review of 
the veteran's records do not reveal any headaches reported by 
the veteran that were associated with this injury or any 
diagnoses pertaining to a headache disorder that existed 
prior to service.  While it is apparent that the veteran's 
headaches pre-existed his second period of service (as 
reflected in a March 1971 medical examination), the Board can 
find no medical evidence indicating that they existed prior 
to the veteran's initial service obligation that began in 
January 1966.  The veteran's statements that he suffered a 
head injury as a child are insufficient evidence upon which 
to make a finding that he had a pre-existing head condition 
associated with his current headaches that existed prior to 
his first period of service. See Crowe v. Brown, 7 Vet. App. 
238, 246 (1995) (mere history provided by the veteran of the 
pre-service existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a pre-existing condition).

Thus, it appears that further development of this claim is 
necessary based upon the veteran's statements attesting to 
headache pain during both of his periods of service and upon 
his separation from service; and the fact that there is no 
medical opinion of record addressing the medical questions 
presented in this claim.  Therefore, in order to give the 
veteran every consideration with respect to the present 
appeal, it is the Board's opinion that a medical examination 
is necessary to discuss the issue of whether the veteran 
entered his initial period of service with a pre-existing 
condition; and if so, was this condition aggravated during 
either his initial period of service or during his second 
period of service.  In addition, the examiner should be asked 
to provide an opinion as to the nature and etiology of any 
headache disorder that may be present; and particularly as to 
whether any diagnosed disorder (if not pre-existing) was 
caused by any incident or injury during the veteran's first 
period of service.  Prior to the scheduling, however, of the 
veteran's VA examination, the RO should ask the veteran to 
provide information as to all medical treatment he has 
received in connection with his purported headaches, as well 
as any information he may be able to obtain from medical 
providers and/or lay persons as to the date of onset of these 
headaches.  

Therefore, this case is being returned to the RO via the 
Appeals Management Center in Washington, D.C.; and the VA 
will notify the veteran if further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following actions:  

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107. See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

2.  The RO should request that the 
veteran furnish the complete names, 
addresses, and dates for any medical 
treatment he received related to his 
purported headaches, including any 
treatment prior to the veteran's 
entrance into the service.  In doing 
so, the veteran should provide 
authorizations for the release of 
medical records from these locations.  
After obtaining the necessary 
authorizations, the RO should obtain 
and associate those records with the 
claims file.  The veteran should also 
be informed, in the alternative, that 
he may obtain these records himself and 
submit them to the RO.  In addition, 
the veteran should be informed that he 
can submit lay statement evidence 
pertaining to the date of onset of his 
headaches in support of his claim.    

3.  After obtaining the above-
referenced information and records, the 
RO should afford the veteran a VA 
examination to ascertain the nature and 
etiology of any headache disorder the 
veteran may have.  In terms of the 
veteran's first period of service, the 
examiner should be asked to provide an 
opinion as to whether any diagnosed 
headache disorder was caused by an 
incident or event during the veteran's 
first period of service or whether it 
pre-existed this period of service.  If 
the examiner determines that the 
veteran entered his first period of 
service with a pre-existing condition, 
he should provide an opinion as to 
whether the condition worsened or was 
aggravated during this first period of 
service.  In addition, the examiner 
should be asked to opine whether the 
veteran's headache disorder (which 
clearly pre-existed his second period 
of service) was aggravated during his 
second period of service.  In 
responding to the aforementioned 
questions, the examiner should note 
that temporary or intermittent flare-
ups of a pre-existing injury or disease 
are not sufficient to be considered 
"aggravation in service" unless the 
underlying condition, in contrast with 
symptoms, has worsened.  If aggravation 
is found, the examiner should attempt 
to quantify the degree of additional 
disability resulting from the 
aggravation.  Any and all indicated 
evaluations, studies, and tests deemed 
to be necessary by the examiner should 
be accomplished.  If the examiner finds 
that the claimed headaches did not pre-
exist service, then he/she should 
indicated whether the claimed headaches 
were incurred during the veteran's 
service, or are in any way 
etiologically related to the veteran's 
service.  The examiner is requested to 
review all pertinent records associated 
with the claims file.  A clear 
rationale for all opinions would be 
helpful, and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


